sabreofferletterctany_image1.gif
[sabreofferletterctany_image1.gif]                                                                    


September 4, 2018


Cem Tanyel
2586 Wynnton Drive
Duluth, GA 30097




Dear Cem:


On behalf of Sabre Corporation (the “Company”), we are pleased to extend you an
offer to join the Company as Executive Vice President & President, Airline
Solutions, with an effective date of September 10, 2018. We believe your
background and abilities will be an asset to the Company and will offer a
mutually beneficial opportunity for both you and the Company.


You will report directly to the EVP and President, Sabre Travel Solutions. While
employed by the Company, you will diligently promote the business and best
interests of the Company, and you will abide in all material respects with all
Company policies and directives applicable to you.


Your compensation and benefit package will be as follows:


•
Base Salary: Your annual base salary will be $500,000 (“Base Salary”), less
withholding for taxes and deductions, which under the Company’s current payroll
practices will result in a bi-weekly payment of $19,230.77, less withholding for
taxes and deductions, based on 26 pay periods in a year. Your Base Salary will
be reviewed annually (typically in the first quarter) by the Company’s Board of
Directors (the “Board”) or a committee of the Board (any revised Base Salary
will then be referred to as the “Base Salary”).



•
Sign-on Bonus: You will receive a one-time “sign-on” bonus of $75,000 (“Sign-on
Bonus”). This Sign-on Bonus will be paid to you within 45 days of your start
date with the Company, contingent upon your signing of a bonus repayment
agreement in the form attached to this letter as Exhibit A.



•
Annual Bonus: You will be eligible to participate in the Company’s annual
incentive plan, the Executive Incentive Program (or any successor program). Your
annual target cash bonus under that program will be equal to 80% (“Target
Bonus”) of your Base Salary earnings for the calendar year, based on your
attainment of pre-established performance goals as approved each calendar year
by the Board or a committee of the Board. The annual bonus for a particular
calendar year will be paid to you no later than March of the year following the
year in which that bonus was earned. Notwithstanding the foregoing, for the
Company’s 2018 fiscal year, the Target Bonus will be prorated so that the Target
Bonus applies only to the period following the Effective Date.



•
Participation in the Company’s Equity Incentive Plan: You will receive an
initial equity grant valued at $2,000,000 on the date specified in the Company’s
Policy on Grant of Equity-Based Compensation (which is typically the 15th of the
calendar month following the Effective Date). The grant value will be provided
as follows: $1,500,000 value will be delivered in an equal number of stock
options and restricted stock units. $500,000 value will be delivered in
performance restricted stock units. The grant is expected to be made under the
Sabre Corporation 2016 Omnibus Incentive Compensation Plan (the “Plan”) and will
be subject to the terms and conditions of the Plan and the applicable award
agreements issued in connection with the grant. While employed by the Company,
you will be eligible to participate in the long-term equity incentive plan
maintained by the Company. The amount of any future long-term incentive grants
beginning in March 2019 will have a target value ranging from $1,500,000 to
$2,000,000, and will be determined in the Company’s sole discretion and may vary
(higher or lower) due to individual performance or company performance. The
amount, terms and conditions of any awards to be granted to you will be approved
by the Board, the Compensation Committee of the Board or a sub-committee of the
Compensation Committee, as applicable.





1

--------------------------------------------------------------------------------




As a senior executive, you will be subject to the Company’s Stock Ownership
Guidelines.  These guidelines require senior executives to meet specified
ownership levels of the Company’s stock within five (5) years of becoming a
senior executive.   The guidelines help to further align the interests of senior
executives with the long-term interests of our stockholders, as well as promote
the Company’s commitment to sound corporate governance.  Your guideline level is
currently three (3) times your base salary.  As noted, you will have five years
to achieve this level; however, in the interim you will be subject to certain
share retention requirements until you meet this guideline level. In addition,
you will be subject to the Company’s Insider Trading Policy, which, among other
things, imposes certain limitations on when you can trade in the Company’s stock
and requires you to pre-clear these trades.
 
•
Other Benefit Plans and Programs: You will be eligible to participate in the
Company’s employee benefit plans, policies and other compensation and perquisite
programs, including financial planning benefits and an annual physical program,
subject to the terms, conditions and eligibility requirements of each of those
benefit plans, policies or other compensation programs, including amendments or
modifications. While employed by the Company, you will be entitled to paid
vacation and sick leave in accordance with the Company’s vacation, holiday and
other pay for time not worked policies as in effect from time to time. You will
be eligible for 15 days paid time off (PTO), two floating holidays and eight
company-scheduled holidays under the Company’s current policy. Additionally,
Sabre will supplement your PTO with an additional five (5) days PTO per year up
until Company policy dictates an equal or greater number of days. This
supplemental PTO may not be exchanged for monetary compensation if you leave the
Company or at any other time. For 2018, the amount of PTO and floating holidays
will be prorated based on your hire date. These benefit plans, policies or other
compensation and perquisite programs may be discontinued or changed from time to
time in the Company’s sole discretion.



•
Termination Provisions: You will be eligible to participate in the Company’s
Executive Severance Plan as a Level 2 Employee, as approved by the Compensation
Committee of the Board, which will provide you with certain severance benefits
in the event of your termination of employment by the Company other than for
Cause or your resignation for Good Reason (each as defined in the Executive
Severance Plan, a copy of which is enclosed with this letter) and which
otherwise addresses the treatment of your termination of employment.



All compensation payments described in this letter will be paid in accordance
with the Company’s customary payroll practices and the requirements of
applicable law.


While employed by the Company, you may not, without the prior written consent of
the Company, directly or indirectly, operate, participate in the management,
operations or control of, or act as an executive, officer, consultant, agent or
representative of, any type of business or service (other than as an executive
of the Company or any of its subsidiaries or affiliates). It will not, however,
be a violation of the foregoing requirements for you to (i) subject to the
approval of the Chief Executive Officer of the Company, serve as an officer or
director or otherwise participate in educational, welfare, social, religious and
civic organizations or serve as a director of other for-profit corporations that
are not Competitors (as defined in the Executive Confidentiality and Restrictive
Covenants Agreement), or (ii) manage your or your family’s personal, financial
and legal affairs, so long as, in the case of clause (i) or (ii), any such
activities do not interfere with the performance of your duties and
responsibilities to the Company.


By signing this offer letter, you represent and warrant to, and agree with, the
Company that as of the start date specified below (i) neither the execution and
delivery of this letter nor the performance of your duties hereunder violates or
will violate the provisions of any other written agreement to which you are a
party or by which you are bound or become bound, (ii) there are no written
agreements by which you are currently bound which would prevent you from
performing your duties hereunder, and (iii) other than as disclosed in writing
to the Company, there are no contracts to assign inventions or other
intellectual property that are now in existence between you and any other person
or entity.


Your offer is contingent on successful completion of the Company’s new hire
paperwork, execution of the Executive Confidentiality and Restrictive Covenants
Agreement attached to this letter as Exhibit A, and the satisfactory results of
employment background checks.




2

--------------------------------------------------------------------------------




This offer letter is not a contract of continuing employment. Subject to the
notice provisions contained in the Company’s Executive Severance Plan, your
employment by the Company is for no fixed term, and will be “at-will,” which
means that either you or the Company may terminate the employment relationship
at any time for any reason or for no reason, with or without cause, and with or
without notice. The laws of the State of Texas govern the construction,
interpretation and enforcement of this offer letter.


We are delighted to make you this offer. If you agree with the terms outlined in
this letter, please sign this letter and return it to me within seven (7) days
of receipt.




Sincerely,


/s Kim Warmbier
Kim Warmbier
EVP and Chief Human Resources Officer






Acceptance:
I agree with the terms and conditions of this letter.




/s/ Cem Tanyel                            September 4, 2018
_____________________________ __________________
Cem Tanyel                Date     




3

--------------------------------------------------------------------------------


sabreofferletterctany_image1.gif [sabreofferletterctany_image1.gif]    
Exhibit A    




Bonus Agreement
You will receive your signing bonus (less applicable taxes) per the terms in
your offer letter.
Your receipt of this bonus is contingent upon your execution of the following
Bonus Agreement (the 'Agreement'):
1.
If, within one year of payout of any bonus outlined in your offer letter, not
including our VCP program, you leave Sabre for any reason other than due to a
reduction in force, you will reimburse Sabre for a pro-rata share of your bonus.
That pro-rata share will be the full amount of your signing bonus, reduced by
one twelfth (1/12) for each full month of your employment with Sabre. No
reduction in the reimbursement shall be made for partial months of employment.

2.
This Agreement is independent of any other agreement (if any) you have or may
have with Sabre. The existence of any claim you may have against Sabre shall not
serve as a defense to enforcement of this Agreement.

3.
If any provision of this Agreement is held by any court to be invalid or
unenforceable, the invalid or unenforceable provision shall be fully severable,
and the Agreement shall be construed as if the invalid or unenforceable
provision never comprised part of this Agreement. Further, in lieu of the
invalid or unenforceable provision, there shall be automatically added, a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

4.
You hereby authorize Sabre to deduct from your final paycheck the bonus
reimbursement due Sabre under paragraph 1 of this Agreement, and any other
amounts due Sabre when your employment terminates, whatever the reason for
termination. You further agree to reimburse Sabre for all reasonable expenses it
incurs, including costs and attorney fees, to collect such amounts.

5.
This Agreement shall be interpreted under, and governed by, the laws of the
State of Texas and may be enforced in any state or federal court in Tarrant
County, Texas.

6.
Any modifications to this Agreement must be in writing and signed by both
parties.

This Repayment Agreement and all of its Amendments do not constitute a contract
of continuous employment or a guarantee of employment with Sabre. Employment
with Sabre is at-will at all times, including the duration of this Repayment
Agreement.




[Signature Page Follows]






IN WITNESS WHEREOF, the parties have executed this Agreement on the 4 day of
September, 2018.


EXECUTIVE




/s/ Cem Tanyel
________________________
Cem Tanyel




                            
SABRE CORPORATION
                        
/s/ Kim Warmbier
______________________________________        
Name:    Kim Warmbier
Title:     EVP and Chief Human Resources Officer


4

--------------------------------------------------------------------------------


sabreofferletterctany_image1.gif [sabreofferletterctany_image1.gif]Exhibit B




Executive Confidentiality and Restrictive Covenants Agreement


Executive Name: Cem Tanyel
Executive Title: Executive Vice President and President, Airline Solutions



I acknowledge and agree that in my position with the Company, it is expected
that: (i) I will be materially involved in conducting or overseeing aspects of
the Company’s business activities throughout the world; (ii) I will have contact
with a substantial number of the Company’s employees and the Company’s
then-current and actively-sought potential customers (“Customers”) and suppliers
of inventory (“Suppliers”); and (iii) I will have access to the Company’s Trade
Secrets and Confidential Information. Capitalized terms used in this Agreement
and not otherwise defined in the text shall have the meanings assigned to such
terms defined in paragraph IX(E) below.


I further acknowledge and agree that my competition with the Company anywhere
worldwide, or my attempted solicitation of the Company’s employees or Customers
or Suppliers, during my employment or within the Restricted Period following my
Date of Termination, would be unfair competition and would cause substantial
damages to the Company. Consequently, in consideration of my employment with the
Company, the Company’s covenants in this Agreement, the provision to me by the
Company of additional Trade Secrets information and Confidential Information,
and the compensation that will be payable to me in my position with the Company,
I make the following covenants:


I.    Non-solicitation of Company Customers and Suppliers.
While I am employed by the Company and for the Restricted Period following any
Date of Termination, I will not, directly or indirectly, on behalf of myself or
of anyone other than the Company, solicit or hire or attempt to solicit or hire
(or assist any third party in soliciting or hiring or attempting to solicit or
hire) any Customer or Supplier in connection with any business activity that
then competes with the Company.
II.    Non-solicitation of Company Employees.
While I am employed by the Company and for the Restricted Period following any
Date of Termination, I will not, without the prior written consent of the Board,
directly or indirectly, on behalf of myself or any third party, solicit or hire
or recruit or, other than in the good faith performance of my duties, induce or
encourage (or assist any third party in hiring, soliciting, recruiting, inducing
or encouraging) any employees of the Company or any individuals who were
employees within the six month period immediately prior thereto to terminate or
otherwise alter his or her employment with the Company. Notwithstanding the
foregoing, the restrictions contained in this paragraph II shall not apply to
(i) general solicitations that are not specifically directed to employees of the
Company or (ii) serving as a reference at the request of an employee.
III.    Non-competition with the Company.
While I am employed by the Company and for the Restricted Period following any
Date of Termination, I will not, directly or indirectly, whether as an employee,
director, owner, partner, shareholder (other than the passive ownership of
securities in any public enterprise which represent no more than five percent
(5%) of the voting power of all securities of such enterprise), consultant,
agent, co-venturer, or independent contractor or otherwise, or through any
“person” (which, for purposes of this paragraph III, shall mean an individual, a
corporation, a partnership, an association, a joint-stock company, a trust, any
unincorporated organization, or a government or political subdivision thereof),
perform any services for or on behalf of, any Competitor of the Company. For
purposes of this Agreement, a Competitor of the Company shall mean (i) any
entity or business (x) that competes or (y) engages in a line of business that
competes, in each of (x) and (y), with the business of the Company, and (ii) any
unit, division, line of business, parent, subsidiary, affiliate (as defined in
Rule 144 under the Securities Act of 1933, as amended), successor or assign of
Travelport, Amadeus, AMEX, Etihad Airways, American Airlines, United Airlines,
Delta Airlines, Lufthansa Group, Expedia, Priceline, TripAdvisor, Alphabet,
Amazon, Facebook, Concur/SAP, Oracle, Farelogix, TravelClick, Carlson Wagonlit,
BCD Travel, Hewlett Packard Enterprises, DXC Technology, Travelsky, Hogg
Robinson Group Travel, Computer Sciences Corporation, SITA, Hewlett Packard, or
Jeppesen. It is understood and agreed in the event that any of such entities and
their respective affiliates, successors and assigns no longer engages in a line
of business that competes with any business of the Company, such entity shall no
longer be deemed a Competitor of the Company for purposes of this Agreement.


5

--------------------------------------------------------------------------------




IV.    Non-disclosure of Confidential Information and Trade Secrets.
While I am employed by the Company and thereafter, except in the good faith
performance of my duties hereunder or where required by law, statute, regulation
or rule of any governmental body or agency, or pursuant to a subpoena or court
order, I will not, directly or indirectly, for my own account or for the account
of any other person, firm or entity, use or disclose any Confidential
Information or proprietary Trade Secrets of the Company to any third person
unless such Confidential Information or Trade Secret has been previously
disclosed to the public or is in the public domain (other than by reason of my
breach of this paragraph IV).
V.    Non-Disparagement.


I agree not to deliberately defame or disparage in public comments the Company
or any of its respective officers, directors, members, executives or employees.
I agree to reasonably cooperate with the Company (at no expense to myself) in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company or their respective directors, members, officers,
executives or employees.


VI.    Enforceability of Covenants.
I acknowledge that the Company has a present and future expectation of business
from and with the Customers and Suppliers. I acknowledge the reasonableness of
the term, geographical territory, and scope of the covenants set forth in this
Agreement, and I agree that I will not, in any action, suit or other proceeding,
deny the reasonableness of, or assert the unreasonableness of, the premises,
consideration or scope of the covenants set forth herein and I hereby waive any
such defense. I further acknowledge that complying with the provisions contained
in this Agreement will not preclude me from engaging in a lawful profession,
trade or business, or from becoming gainfully employed. I agree that each of my
covenants under this Agreement are separate and distinct obligations, and the
failure or alleged failure of the Company or the Board to enforce any other
provision in this Agreement will not constitute a defense to the enforceability
of my covenants and obligations under this Agreement. The Company and I each
agree that any breach of any covenant under this Agreement may result in
irreparable damage and injury to the other party and that the other party will
be entitled to seek temporary and permanent injunctive relief in any court of
competent jurisdiction without the necessity of posting any bond, unless
otherwise required by the court.
VII.    Certain Exceptions.
Notwithstanding anything set forth herein, nothing in this Agreement shall (i)
prohibit me from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934, as amended, or Section 806 of the Sarbanes-Oxley Act of 2002, or of
any other whistleblower protection provisions of federal law or regulation, or
(ii) require notification or prior approval by the Company of any such report;
provided that, I am not authorized to disclose communications with counsel that
were made for the purpose of receiving legal advice or that contain legal advice
or that are protected by the attorney work product or similar privilege.
Furthermore, I will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that is made (i)
in confidence to a federal, state or local government official, either directly
or indirectly, or to an attorney, in each case, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or proceeding, if such filings are made
under seal. Nothing herein regarding confidentiality shall prohibit me from
contacting the EEOC, SEC, or other governmental agencies to report any
violations of law or my belief as to such violations and no action shall be
taken to retaliate against me because of such reports or filings.
VIII.    Post-Employment Transition and Cooperation.
Upon and after the termination of my employment with the Company for any reason
(except my death or, if lacking sufficient physical or mental ability, my
Disability), I will execute any and all documents and take any and all actions
that the Company may reasonably request to effect the transition of my duties
and responsibilities to a successor, including without limitation resigning from
any positions that I hold by virtue of my employment with the Company. I will
make myself reasonably available with respect to, and to cooperate in
conjunction with, any litigation or investigation involving the Company, and any
administrative matters (including the execution of documents, as reasonably
requested). The Company agrees to compensate me (other than with respect to the
provision of testimony) for such cooperation at an hourly rate commensurate with
my base salary on the Date of Termination, to reimburse me for all reasonable
expenses actually incurred in connection with cooperation pursuant to this
paragraph VIII, and to provide me with legal representation.


6

--------------------------------------------------------------------------------




IX.    General Provisions.
A.
Assignment and Severability

I acknowledge and agree that my obligations hereunder are personal, and that I
shall have no right to assign, transfer or delegate and shall not assign,
transfer or delegate or purport to assign, transfer or delegate this Agreement
or any of my rights or obligations hereunder. This Agreement shall bind my
heirs, executors, administrators, legal representatives and assigns This
Agreement shall remain in effect for the benefit of any successor or assign of
the business of the Company, and shall inure to the benefit of such successor or
assign. If any provision of this Agreement, or the application thereof to any
person, place or circumstance, shall be held to be invalid, void or otherwise
unenforceable, such provision shall be enforced to the maximum extent possible
so as to effect the intent of the parties, or, if incapable of such enforcement,
shall be deemed to be deleted from this Agreement, and the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
B.
Governing Law and Dispute Resolution

The laws of the State of Texas shall govern the construction, interpretation and
enforcement of this Agreement. The parties agree that any and all claims,
disputes, or controversies arising out of or related to this Agreement, or the
breach of this Agreement, shall be resolved in the Federal or state courts in
Tarrant County, Texas. I hereby irrevocably consent to personal jurisdiction and
venue in Tarrant County, Texas for any such action and agrees that One Thousand
Dollars ($1,000.00) is the agreed amount for the bond to be posted if the
Company seeks an injunction. In addition to all other available remedies, the
Company shall be entitled to recover any attorneys’ fees and expenses it incurs
in connection with any legal proceeding arising out of my breach of this
Agreement.
C.
Entire Agreement and Waiver

This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous correspondence, negotiations, agreements and understandings
among the parties, both oral and written, regarding such subject matter. I
acknowledge that the Company has not made, and that I have not relied upon, any
representations or warranties concerning the subject matter of this Agreement
other than those expressly set forth herein, if any. This Agreement may be
amended only by written agreement signed by a duly authorized attorney of the
Company other than me. The waiver of any rights under this Agreement in any
particular instance, or the failure to enforce any provision of this Agreement
in any particular instance, shall not constitute a waiver or relinquishment of
the right to enforce such provision or enforce this Agreement generally.
D.
Duty to Read

I acknowledge that I have read and I understand this Agreement. I further agree
that the Company would not have allowed me access to and use of Trade Secrets or
Confidential Information and would not have provided me with the authority to
develop and use goodwill of the Company without my acceptance of this Agreement.
E.
Definitions

“Agreement” means this Executive Confidentiality and Restrictive Covenants
Agreement.
“Board” means the Board of Directors of Sabre Corporation.
“Company” means Sabre Corporation, including all of its subsidiaries and all
affiliated companies and joint ventures connected by ownership to Sabre
Corporation at any time.
“Confidential Information” means all material information regarding the Company
(as defined above), any Company activity, Company business or Company Customer
that is not generally known to persons not employed or retained (as employees or
as independent contractors or agents) by the Company, that is not generally
disclosed by Company practice or authority to persons not employed by the
Company, that does not rise to the level of a Trade Secret and that is the
subject of reasonable efforts to keep it confidential. Confidential Information
shall, to the extent such information is not a Trade Secret and to the extent
material, include, but not be limited to product code, product concepts,
production techniques, technical information regarding the Company products or
services, production processes and product/service development, operations
techniques, product/service formulas, information concerning Company techniques
for use and integration of its website and other products/services, current and
future development and expansion or


7

--------------------------------------------------------------------------------




contraction plans of the Company, sale/acquisition plans and contacts, marketing
plans and contacts, information concerning the legal affairs of the Company and
certain information concerning the strategy, tactics and financial affairs of
the Company. “Confidential Information” shall not include information that has
become generally available to the public, other than information that has become
available as a result, directly or indirectly, of my failure to comply with any
of my obligations to the Company. This definition shall not limit any definition
of “confidential information” or any equivalent term under the Uniform Trade
Secrets Act or any other state, local or federal law.
“Date of Termination” has the meaning set forth in the Sabre Corporation
Executive Severance Plan.
“Disability” has the meaning set forth in the Sabre Corporation Executive
Severance Plan.
“Restricted Period” means the specified period immediately following your Date
of Termination which shall be twenty-four (24) months if you are designated as a
Level 1 Employee by the Compensation Committee of the Board (or, if the Board so
determines, by another committee of the Board or by the Board itself), and
eighteen (18) months if you are designated as a Level 2 Employee.
“Trade Secrets” means all secret, proprietary or confidential information
regarding the Company or any Company activity that fits within the definition of
“trade secrets” under the Uniform Trade Secrets Act or other applicable law.
Without limiting the foregoing or any definition of Trade Secrets, Trade Secrets
protected hereunder shall include all source codes and object codes for the
Company’s software and all website design information to the extent that such
information fits within the Uniform Trade Secrets Act. Nothing in this Agreement
is intended, or shall be construed, to limit the protections of any applicable
law protecting trade secrets or other confidential information. “Trade Secrets”
shall not include information that has become generally available to the public,
other than information that has become available as a result, directly or
indirectly, of my failure to comply with any of my obligations to the Company.
This definition shall not limit any definition of “trade secrets” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.






IN WITNESS WHEREOF, the parties have executed this Agreement on the 4 day of
September, 2018.


EXECUTIVE




/s/ Cem Tanyel
________________________
Cem Tanyel




                            
SABRE CORPORATION
                        
/s/ Kim Warmbier
       
Kim Warmbier
EVP and Chief Human Resources Officer


8